NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
SA.RAH PATRICIA BENNETT,
Petitioner,
V.
MERIT SYSTEMS PROTECTION BOARD,
Respondent,
and
DEPARTMENT OF VETERANS AFFAIRS,
Interuen0r.
2010-3084
Petiti0n for review of the Merit Systems Protection
Board in case n0. PHO752090673-I-1.
ON MOTION
ORDER
Sarah Patricia Bennett moves without opposition for
leave to file the joint appendix and a corrected initial
brief.
Upon consideration thereof,

BENNETT V. MSPB
IT IS ORDERED THAT:
The motion is granted
AUG 2 0 2010
Date
cc: Phi1lip R. Kete, Esq.
Sara B. Rearden., Esq.
Karen Gof[`, Esq.
320 U.S. COURT 0F APPEALS FOR
2
FoR THE CoURT
lsi J an Horba1__\;
Jan Horba1y
C1erk
FILED
ms c-'EnERAL clRcu\r
AUG 20 2010
mNHonsAw
cum